department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list xkxkxkkkxkkkk srnr kx xkxkxxkkxkkkk oct pep 2a t td t legend g taxpayer a plan x account m amount d amount e amount f bank s individual h individual g date date date dear xxxxxkxkxxkkxk xxxxxxkxxkxkxkk xxxxxxxxxxxk xxxxxkxxxxkkk xxxxxxxxkxkkx xxxxxkxkxxkxkkxk xxxxkkxxkkkkk xxxxxkkxxkkkx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxkxxkxkkx xxxxxxxxkkkx xxxxkxkxxkxkkx this is in response to request dated date as supplemented by correspondence dated august october november and date submitted on your behalf by your authorized representative requesting a waiver the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling taxpayer a under age represents that he received a distribution in the amount of amount e from plan x a qualified_retirement_plan taxpayer a asserts that his failure to accomplish a rollover of amount d within the 60-day rollover period prescribed by sec_402 of the code was due to the failure of individual h a branch manager of bank s to follow taxpayer a’s instructions to place the distribution in an individual_retirement_arrangement ira instead amount d was placed into account m a non-ira money market account taxpayer a asserts that on date a check in the amount of amount e was issued to him by plan x and on date he presented the check to individual h a xxxxxkxkxkkkkxkk branch manager of bank s taxpayer a asserts further that he informed individual h that he intended to use amount f for home improvements and to establish a rollover ira in amount d with the rest of the distribution documentation submitted by taxpayer a shows that on date instead of establishing an ira amount d was placed in account m a non-ira account individual g vice president of bank s acknowledges under penalty of perjury that on date taxpayer a verbally expressed to individual h that he would like amount d to be deposited into an ira account individual g states that bank s failed to follow its own standard procedures and failed to open the account per taxpayer a’s instructions taxpayer a learned of the bank error on date when taxpayer a’s tax advisor contacted bank s regarding taxpayer a’s retirement account funds amount d has not been used for any purpose based upon the above facts and representations a ruling is requested that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount d from plan x sec_402 provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day rollover requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to compiete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred xkxxxxkkkxkkkkx the information presented and documentation submitted on behalf of taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover as he intended was due to the failure of a representative of bank n to follow taxpayer a’s instructions which led to amount d being placed into a non-ira account therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount d to will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact xxxxxxxkxx id number xxxxxxx at xxxxxxxxxxxx please address all correspondence to se t ep ra t4 sincerely pon a meehan bor oy donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
